           Case 2:19-cv-00136-RSM Document 7 Filed 01/31/19 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                       OFFICE OF THE CLERK
                                            AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

January 31, 2019

CHURYUMOV V. AMAZON CORPORATE LLC ET AL
Case # 2:19−cv−00136−RSM

The court has received your case documents and has identified the deficiencies listed below.
Please note: Any underlined points of reference indicated below will contain a link to the source materials.

           Notice of Removal− Jury Demand Improperly Submitted:
           A Jury Demand indicated only on a Notice of Removal, Civil Cover Sheet or State Court
           Complaint does not constitute a proper request in this court, pursuant to LCR 101(b)(3). The
           Defendant or Plaintiff must file a separate Jury Demand to properly notify the court of their
           request. Please file using the "Jury Demand" event under the "Other Documents" category.
           The Jury Demand flag entered by the filer has been removed from the docket.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
